Title: To James Madison from Josef Yznardy, 2 June 1806
From: Yznardy, Josef
To: Madison, James



Respected Sir!
Cadiz 2d: June 1806.

Craving your kind attention to what I had the honor of addressing you per sign duplicate on the 23d. April and 9th. ultimo; the object of the present will be to inform you that the most part of the U. S. forces are arrived at Gibraltar & Algeziras; and that Nine French & Spanish Ships of the line droped down to the Bay last week quite ready and compleat.  This Port is generaly blockaded by 8. Ships and 3. or 4. Frigates,  of course only Vessels loaded with Rice and Staves are permitted to come in.
The prospect of a most abundant Crop, will Keep down the prices of foreign Supplies of Wheat and flour.
Government Notes actualy looses from 46 1/2 a 47 1/2 per sign Cent.  With Sentiments of esteem & respect I am Your most obedt. hble Servant

J. Yznardy


P. S.  The Princess of Asturias passed from this World on the 21: ultimo after a most tedious illness.

